Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 27, 1996, which, inter alia, ruled that claimant’s request for a hearing was untimely.
Substantial evidence supports the Unemployment Insurance Appeal Board’s decision which found that claimant’s request for a hearing was untimely and continued the initial determination disqualifying claimant from receiving unemployment insurance benefits. Claimant admitted that he had received the notice of determination dated March 27, 1992 informing him that he had been determined to be disqualified from receiving unemployment insurance benefits because he had refused an offer of suitable employment without good cause and that he was aware that he had 30 days to request a hearing. Claimant did not request a hearing until January 18, 1994, well beyond the 30-day limitations period (see, Labor Law § 620 [1] [a]). Claimant offered no proof that his physical or mental condition prevented him from filing a timely request (see, Labor Law § 620 [1] [a]) and his explanation for his late action raised a credibility issue for the Board to resolve. In view of the foregoing, the Board’s decision should be affirmed (see, Matter of Rodriguez [Sweeney], 236 AD2d 734; Matter of Hagues [Hudacs], 194 AD2d 1052). Claimant’s remaining contentions have been considered and found to be without merit.
Casey, J. P., Yesawich Jr., Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.